999 F.2d 546
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alicia M. WAITE, Plaintiff-Appellant,v.Donna E. SHALALA,** Secretary, Health andHuman Services, Defendant-Appellee.
No. 93-55394.
United States Court of Appeals, Ninth Circuit.
Submitted July 6, 1993.*Decided July 13, 1993.

Before TANG, POOLE, and NORRIS, Circuit Judges.


1
MEMORANDUM***


2
Alicia M. Waite appeals pro se the district court's sua sponte dismissal pursuant to 28 U.S.C. § 1915(d) of her action challenging the Secretary of Health and Human Services' reduction of her Supplemental Security Income.   Waite contends the district court erred by concluding the action was frivolous based upon her failure to exhaust administrative remedies.   We review for abuse of discretion the district court's determination that a complaint is frivolous under section 1915(d),  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm the for the reasons stated in the district court's order denying Waite's motion for reconsideration.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Donna E. Shalala is substituted for Louis W. Sullivan pursuant to Fed.R.App.P. 43(c)


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3